[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________  ELEVENTH CIRCUIT
                                                                  JULY 28, 2005
                                 No. 04-13634                   THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                      D.C. Docket Nos. 03-21761-CV-KMM
                                       01-00456-CR-KMM

DANIEL L. MORGAN,
                                                           Petitioner-Appellant,

      versus

UNITED STATES OF AMERICA,
                                                           Respondent-Appellee.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________


                                  (July 28, 2005)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      On March 7, 2003, we affirmed petitioner’s multiple convictions at the

hands of a jury for narcotics trafficking and related firearm offenses. United States
v. Reynolds, 61 Fed. Appx. 668 (11th Cir. Jan. 31, 2003). On June 30, 2003,

petitioner, pursuant to 28 U.S.C. § 2255, moved the district court to set aside his

convictions and resulting sentences on several grounds, including that his trial

attorney rendered ineffective assistance of counsel by operating under a conflict of

interest because he advised petitioner to plead guilty, which petitioner did not

wish to do. The court referred the motion to a magistrate judge who issued a

Report and Recommendation (“R & R”) recommending that the motion be denied.

Addressing the above ineffective assistance claim, the R & R stated the following:

        To the extent that [petitioner] argues that counsel rendered
      ineffective assistance by advising him to enter a guilty plea and
      testify against his codefendant, he has likewise failed to demonstrate
      that he is entitled to relief. In light of the overwhelming evidence
      against [petitioner], counsel’s advice was not deficient, as it is
      possible that [petitioner] could have received the benefit of his
      assistance to the government. Moreover, [petitioner] chose not to
      follow counsel’s advice and he proceeded to trial. Thus, he has not
      demonstrated prejudice resulting from counsel’s advice.

      After the district court denied petitioner leave to amend his motion, it

adopted the R & R and denied petitioner’s motion. Petitioner filed a timely notice

of appeal. The district court denied petitioner’s request for a certificate of

appealability. We, however, issued a certificate for the following issue:

      Whether the district court violated Clisby v. Jones, 960 F. 2d 925,
      938 (11th Cir. 1992) (en banc), by failing to address [petitioner’s]



                                           2
      claim that his trial counsel was ineffective for having a conflict of
      interest?

      In his initial brief to us, petitioner did not address this issue. Instead, he

briefed an issue unrelated to the issue we certified. He has therefore abandoned

the certified issue and his appeal is due to be dismissed. See United States v.

Ardley, 242 F. 3d 989, 990 (11th Cir.), reh’g en banc denied, 273 F. 3d 991 (11th

Cir. 2001), cert. denied, 535 U.S. 979 (2002).

      DISMISSED.




                                           3